Exhibit News Release Stantec marks 54th consecutive year of profitability with strong fourth quarter and year end results EDMONTON, AB (February 21, 2008) TSX:STN; NYSE:SXC · For the full year 2007, Stantec generated gross revenue of C$954.6 million, a 17.0% increase from C$816.1 million last year. Net revenue was C$830.9 million up 17.4% compared to C$707.9 million in 2006 and net income increased 15.1% to C$69.3 million from C$60.2 million. Diluted earnings per share were 14.5% higher at C$1.50 compared to C$1.31 in 2006. · In the fourth quarter 2007, gross revenue increased to C$258.3 million from C$211.8 million in 2006, an increase of 22.0%. Net revenue increased 19.5% to C$215.9 million compared to C$180.6 million in the fourth quarter of 2006 and net income was up 21.8% to C$19.0 million compared to C$15.6 million. Diluted earnings per share were up 20.6% to C$0.41 compared to C$0.34 in the fourth quarter last year. · In 2007, Stantec added eleven companies; Vancouver, British Columbia architecture firm, Nicolson Tamaki Architects Inc. with 10 employees; New York City based Vollmer Associates, a 600-person design firm with offices throughout the northeastern United States; Land Use Consultants, Inc., a planning and landscape architecture firm in Portland, Maine with approximately 20 employees; Geller DeVellis Inc. of Boston which added about 50 employees specializing in landscape architecture, planning, and civil engineering; Neill and Gunter, a full service consulting engineering firm with approximately 650 employees primarily located in Fredericton, New Brunswick; Halifax, Nova Scotia; and Portland, Maine along with Woodlot Alternatives, a firm with 65 people also in Portland, Maine; Trico Engineering Consultants, Inc, a North Charleston, South Carolina firm with about 130 employees specializing in civil engineering, surveying, landscape architecture, and planning; Chong Partners Architecture, Inc., one of San Francisco, California’s most recognized architecture firms with approximately 175 employees and additional offices in Sacramento and San Diego; Stantec also added Toronto, Ontario’s Murphy Hilgers Architects Inc., a 55-person firm specializing in healthcare, justice, and retail/commercial facilities and Moore Paterson Architects Inc., a 17-person firm in Victoria, British Columbia; at the end of 2007, Fuller, Mossbarger, Scott & May Engineers of Lexington, Kentucky joined Stantec adding over 300 employees specializing in civil, environmental, geotechnical, structural, and water resources engineering as well as specialized and targeted areas in Geographic Information Systems (GIS), particularly in floodplain mapping. § Complete Financial Statements, Notes to the Financial Statements, and Management’s Discussion and Analysis will be filed on Sedar (www.sedar.com) and Edgar (www.sec.gov) on February 21, 2008 and are available to download from the investor relations section on www.stantec.com. You may also contact Stantec for a copy of the documents. “Our 54th year was among the busiest in the history of Stantec and we’re pleased to report solid growth in our fourth quarter and annual results,” says Tony Franceschini, Stantec President & CEO. “We’re encouraged by the way the many new employees that have joined Stantec in 2007 have quickly begun to team with other professionals and locations to share knowledge and add their talents to our strong North American network.” The strength of Stantec’s growing, integrated network is reflected in the types of projects the firm worked on in 2007. For example, the firm secured a contract to provide architecture; planning; landscape architecture; and structural, mechanical, electrical, civil, and transportation engineering services for the development of a new 300-bed acute care hospital in Grand Prairie, Alberta. The firm was also awarded an assignment to provide design solutions for a renovation of the Sheraton New York Hotel and Towers in New York City. Stantec’s Industrial group is designing facilities and infrastructure for the Athabasca Upgrader in northern Alberta for Total E&P Canada Ltd. In addition Stantec was selected as one of six companies to complete various projects for the Department of National Defence across Canada over the next five years and in the fourth quarter Stantec was awarded an assignment to complete the preliminary design and planning of the C-17 hanger at Canadian Forces Base Trenton in Ontario. During the year, the firm’s expertise in transit systems resulted in contracts to provide system integration analysis and planning services for several light rail transit projects in the southern United States. In addition, work was completed on the improvements to the TransCanada Highway through the challenging terrain of Kicking Horse Canyon in British Columbia. “It is great to see our staff across the continent putting together integrated teams to provide our clients with a full suite of services for their projects,” says Franceschini. “This was the main goal of our vision we set in 1998 to be a top 10 global design firm. We now have the resources, expertise, and depth and breadth of services of a top 10 firm and it is because of the efforts of our employees the past nine years that Stantec has been able to grow and successfully compete with the largest firms in our industry every day.” Stantec’s Annual Meeting of Shareholders will be held on May 1, 2008, at 11:00 AM MDT (1:00 PM EDT) at University of Alberta’s Enterprise Square in Edmonton, Alberta, 10230 – Jasper Avenue. The Fourth Quarter and Year-End Conference Call, being held today at 2:00 PM MST (4:00 PM EST), will be broadcast live and archived in the Investor Relations section at www.stantec.com Financial analysts who wish to participate in the earnings conference call are invited to call 1-866-322-2356 and provide the confirmation code 5564365 to the first available operator. Stantec provides professional design and consulting services in planning, engineering, architecture, surveying, economics, and project management. We support public and private sector clients in a diverse range of markets in the infrastructure and facilities sector at every stage, from initial concept and financial feasibility to project completion and beyond. Our services are offered through over 8,500 employees operating out of more than 125 locations in North America. Stantec trades on the TSX under the symbol STN and on the NYSE under the symbol SXC.
